EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Sonny Zhan on 12/30/2021.
In claims: Please replace claims 1, 9, 15 with amended claims 1, 9, 15 below:




















generating, by one or more processors, reference points based on a site map in a format as an input to data collection program and an accuracy requirement to achieve required levels of data survey accuracy for a site of interest; 
collecting, by one or more processors via a network, data at each reference point of the reference points through a data collecting agent of the data collection program; 
detecting, by one or more processors, an outlier at the reference points using a feedback from the data collecting agent during the data collection and a database that stores the collected data; 
eliminating, by one or more processors, the detected outlier and rectifying, by one or more processors, the data; and 
re-calibrating, by one or more processors, the reference points based on the rectified data and the feedback from the data collecting agent, wherein the re-calibrating of the reference points includes performing a re-survey of a problematic reference point and adaptively changing a minimum distance between the reference points, wherein the rectifying of the data includes identifying and rectifying, by one or more processors, an erroneous action of the data collecting agent by using data characteristics and the feedback from the data collecting agent. 

9. (Currently Amended) A computer program product for an indoor survey data collection, the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 
program instructions to generate reference points based on a site map in a format as an input to data collection program and an accuracy requirement to achieve required levels of data survey accuracy for a site of interest;
program instructions to collect, via a network, data at each reference point of the reference points through a data collecting agent of the data collection program;
program instructions to detect an outlier at the reference points using a feedback from the data collecting agent during the data collection and a database that stores the collected data;
program instructions to eliminate the detected outlier and rectify the data; and
program instructions to re-calibrate the reference points based on the rectified data and the feedback from the data collecting agent, wherein the re-calibrating of the reference points s ing a re-survey of a problematic reference point and adaptively changing the rectifying of the data includes identifying and rectifying an erroneous action of the data collecting agent by using data characteristics and the feedback from the data collecting agent. 

15. (Currently Amended) A computer system for an indoor survey data collection, the computer system comprising: 
one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: 
program instructions to generate reference points based on a site map in a format as an input to data collection program and an accuracy requirement to achieve required levels of data survey accuracy for a site of interest; 
program instructions to collect, via a network, data at each reference point of the reference points through a data collecting agent of the data collection program;
that stores the collected data; 
program instructions to eliminate the detected outlier and rectify the data; and
program instructions to re-calibrate the reference points based on the rectified data and the feedback from the data collecting agent, wherein the re-calibrating of s ing a re-survey of a problematic reference point and adaptively changing the rectifying of the data s ing and rectifying an erroneous action of the data collecting agent by using data characteristics and the feedback from the data collecting agent.






REASONS FOR ALLOWANCE
Claims 1, 3, 6-9, 11, 14-15, 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior arts of the record teaches wherein:
generating, by one or more processors, reference points based on a site map in a format as an input to data collection program and an accuracy requirement to achieve required levels of data survey accuracy for a site of interest; collecting, by one or more processors via a network, data at each reference point of the reference points through a data collecting agent of the data collection program; detecting, by one or more processors, an outlier at the reference points using a feedback from the data collecting agent during the data collection and a database that stores the collected data; eliminating, by one or more processors, the detected outlier and rectifying, by one or more processors, the data; and re-calibrating, by one or more processors, the reference points based on the rectified data and the feedback from the data collecting agent, wherein the re-calibrating of the reference points includes performing a re-survey of a problematic reference point and adaptively changing a minimum distance between the reference points, wherein the rectifying of the data includes identifying and rectifying, by one or more processors, an erroneous action of the data collecting agent by using data 
program instructions to generate reference points based on a site map in a format as an input to data collection program and an accuracy requirement to achieve required levels of data survey accuracy for a site of interest; program instructions to collect, via a network, data at each reference point of the reference points through a data collecting agent of the data collection program; program instructions to detect an outlier at the reference points using a feedback from the data collecting agent during the data collection and a database that stores the collected data; program instructions to eliminate the detected outlier and rectify the data; and program instructions to re-calibrate the reference points based on the rectified data and the feedback from the data collecting agent, wherein the re-calibrating of the reference points comprises performing a re-survey of a problematic reference point and adaptively changing a minimum distance between the reference points, wherein the rectifying of the data includes identifying and rectifying an erroneous action of the data collecting agent by using data characteristics and the feedback from the data collecting agent (in claims 9, 15).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169